DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s amendment to claims 9 and 18 cure the deficiencies pointed out in Office Communication sent on 8 December 2021 for failing to show every features of the invention specified in the claims.  Previous objection to the drawings under 37 CFR 1.83(a) is withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 3 March 2022 have been fully considered but they are not persuasive.
In pages 12-13, Applicant argues that Lee does not teach a middle frame portion. Applicant cited paragraph 36 of Lee to explain that first side portion 116 and second side portion 117 are part of the border frame 112. More specifically, Applicant states: “the end portion 115, the first side portion 116, and the second side portion 117 are portions of the border frame 112 (equivalent to the claimed frame portion), which is different from the middle frame 111 (equivalent to the claimed middle frame portion).”
The examiner disagrees, in the previous Office Action, on page 8, the examiner mapped the claimed limitations using the middle frame 111 as taught by Lee. Nowhere in the rejection, nor the reference, side portions 116 and 117 or the end portion 115 are considered to be part of the middle frame. 
In the broadest reasonable interpretation of the claim, the examiner considers that Lee in figures 1-4 and 13 explicitly teaches the limitation of a middle frame  wherein: the frame portion (112) is on a periphery of the middle frame portion (111); the side slot (120) comprises a first side slot and a second side slot (See Fig. 3-4); a side of the middle frame portion (111) adjacent to the second radiating portion (A2) is hollowed out to form the first side slot, and the first side slot extends from the second radiating portion (A2) to the first radiating portion (A1); a side of the middle frame portion (111) adjacent to the third radiating portion (A3) is hollowed out to form the second side slot, and the second side slot extends from the third radiating portion (A3) to the first radiation portion (A1). The fact that Applicant uses the frame portion of Lee for a different purpose does not alter the conclusion that its use in a prior art device would be prima facie obvious from the purpose disclosed in the reference. In re Lintner, 173 USPQ 560.
For the reasons stated above, the obvious rejection in view of Lee is maintained. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. Pub. 2019/0181553), in view of Hsu et al. (U.S. Pub. 2021/0135362). 

Regarding claim 1, Lee in figures 1-4 and 13 discloses an antenna structure comprising: a frame portion (housing 11 comprising a border frame 112) comprising: a first gap (121) and a second gap (122), the first gap and the second gap (121/122) penetrating and dividing the frame portion (112) into a first radiating portion (A1), a second radiating portion (A2), and a third radiating portion (A3); a middle frame portion (middle frame 111), the frame portion (112) being on a periphery of the middle frame portion (111); a feeding portion (line connecting A1 and feed source F1) on the first radiating portion (A1) adjacent to the second gap (122), one end of the feeding portion electrically coupled to the first radiating portion (A1), and another 
Moreover, for the sake of argument, Hsu in figures 1 and 3 teaches an antenna structure comprising a middle frame portion (system ground plane 110), wherein: the frame portion (side frame 111) is on a periphery of the middle frame portion (110, see Para. 24); the side slot (slot 118 visible in figure 2) comprises a first side slot and a second side slot (see figure 1); a side of the middle frame portion (110) adjacent to the second radiating portion (first side portion 116) is hollowed out to form the first side slot (118), and the first side slot extends from the second radiating portion (116) to the first radiating portion (end portion 115); a side of the middle frame portion (110) adjacent to the third radiating portion (second side portion 117) is hollowed out to form the second side slot (118), and the second side slot (118) extends from the third radiating portion (117) to the first radiation portion (115). In addition, Hsu teaches 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Hsu to form the claimed invention so that the middle portion (system ground plane) can be adjusted at different locations according to design requirements. (See Hsu Para. 25) 

Regarding claim 2, Lee in figures 1-4 and 13 discloses an antenna structure wherein: the feeding portion is on the first radiating portion (A1); an electric current path is defined from the feeding portion feeds to the first radiating portion (A1), when the first radiation portion (A1) is excited by an electric current (current from first feed source F1), the antenna structure is in a first mode wherein a radiation signal is generated in a first radiation frequency band, the first mode comprises the Global System for Mobile Communications (GSM) mode and the Long Term Evolution Advanced (LTE-A) low frequency mode (See Para. 62 and Figures 6 and 7); an electric current (current path P1a) is defined from the feeding portion (F1) to the first gap (121) and the second gap (122), respectively, and the first gap (121) is electrically coupled to the second radiating portion (A2) and the second radiating portion (A2) is grounded (first endpoint E1), when the second radiating portion (A2) is excited by an electric current (current path P2), the antenna structure is in a second mode wherein a radiation signal is generated in a second radiation frequency band, the second mode comprises a long-term evolution technology 

Regarding claim 9, Lee in figures 3-5 discloses an antenna structure further comprising a switching circuit (switching unit 171), wherein: the switching circuit comprises a fourth inductor (switching circuit 17, see Figure 2 and Para. 64) one end of the fourth inductor (17) is electrically coupled to the first radiating portion (A11. See Fig. 2), and another end of the fourth inductor (17) is electrically coupled to the ground point; and when an inductance value of the fourth inductor (17) decreases, the first radiation frequency band shifts from a low frequency to an intermediate frequency. (See Para. 64-65 and 67-70 along with figures 6-8)

Regarding claim 10, Lee in figures 1-4 and 13 discloses  a wireless communication device comprising an antenna structure, the antenna structure comprising: a frame portion (housing 11 comprising a border frame 112) comprising: a first gap (121) and a second gap (122), the first 
Moreover, for the sake of argument, Hsu in figures 1 and 3 teaches an antenna structure comprising a middle frame portion (system ground plane 110), wherein: the frame portion (side frame 111) is on a periphery of the middle frame portion (110, see Para. 24); the side slot (slot 118 visible in figure 2) comprises a first side slot and a second side slot (see figure 1); a side of 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Hsu to form the claimed invention so that the middle portion (system ground plane) can be adjusted at different locations according to design requirements. (See Hsu Para. 25) 

Regarding claim 11, Lee in figures 1-4 and 13 discloses a wireless communication device wherein: the feeding portion is arranged on the first radiating portion (A1); after the feeding portion feeds current (current from first feed source F1), the current flows through the first radiating portion (A1) to excite a first mode comprising the Global System for Mobile Communications (GSM) mode and the Long Term Evolution Advanced (LTE-A) low frequency mode (See Para. 62 and Figures 6 and 7); the current (current path P1a) also flows to the first gap (121) and the second gap (122), and the current flowing to the first gap (121) is coupled to 

Claims 4, 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Hsu, as applied to claim 1 above, and further in view of Yarga et al. (US Pat. 10,158,384).

Regarding claim 4, Lee does not explicitly disclose an antenna structure wherein: when a length of the first side slot increases, the second radiation frequency band shifts toward an intermediate frequency; when the length of the first side slot decreases, the second radiation frequency band shifts toward a high frequency; and when a length of the second side slot decreases, the third radiation frequency band shifts toward a high frequency.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Hsu to form the claimed invention so that the middle portion (system ground plane) can be adjusted at different locations according to design requirements. (See Hsu Para. 25)
In addition, Yarga in figures 5 and 7 teaches an antenna structure wherein: when a length of the first side slot increases (through changes on tunable components such as components 120, 122, 124, and/or matching circuitry 140), the second radiation frequency band (midband MD) shifts toward an intermediate frequency (see curve 194, 196 and 198 in Figure 7); when the length of the first side slot decreases (through changes on tunable components such as components 120, 122, 124, and/or matching circuitry 140), the second radiation frequency band shifts toward a high frequency (curve 200, 202 and 204); and when a length of the second side slot decreases, the third radiation frequency band shifts toward a high frequency (curves 204 and 206). (See 16:11-65)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 7, Lee in figures 1-4 discloses an antenna structure wherein the feeding portion (A1) is electrically coupled to the feeding point (F1) through a matching circuit (12). 
Lee does not disclose: “the matching circuit comprises a first inductor, a second inductor, and a capacitor; one end of the first inductor is grounded, and another end of the first inductor is electrically coupled to the feeding portion; one end of the second inductor is electrically coupled to the feeding point, and another end of the second inductor is electrically coupled to the feeding portion; one end of the capacitor is grounded, and another end of the capacitor is electrically coupled to the feeding portion”.
However, Yarga in Column 8, lines 26-42 teaches that matching circuits/networks are known to be formed using tunable components including components such as inductors, resistors, and capacitors used in matching the impedance of antenna(s) to the impedance of transmission lines. The adjustable matching circuitry may include switching circuitry and circuit components such as resistive, capacitive, and/or inductive components coupled in any desired manner between transmission line, ground, antenna feed, and/or peripheral conductive structure to adjust the impedance in any desired manner (see 12:18-32).


Regarding claim 8, Lee does not disclose further comprising a ground portion, wherein: the ground portion is on the third radiating portion; one end of the ground portion is electrically coupled to the third radiating portion, and another of the ground portion is electrically coupled to a ground point through a third inductor; and when an inductance value of the third inductor decreases, the third radiating frequency band shifts from the intermediate frequency to a high frequency.
However, Yarga in figures 4-5 and 7 teaches an antenna structure further comprising a ground portion (terminal 128), wherein: the ground portion is on the radiating portion (108); one end of the ground portion (128) is electrically coupled to the radiating portion (108), and another of the ground portion (128) is electrically coupled to a ground point (terminal 126 on ground plane 52) through an inductor (component 120); and when an inductance value of the inductor (120) decreases, the radiating frequency band shifts from the intermediate frequency to a high frequency. (See 16:11-39)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the inductor that when an inductance value of the inductor decreases, the radiating 

Regarding claim 13, Lee does not explicitly disclose a wireless communication device wherein: when a length of the first side slot increases, the second radiation frequency band shifts toward an intermediate frequency; when the length of the first side slot decreases, the second radiation frequency band shifts toward a high frequency; and when a length of the second side slot decreases, the third radiation frequency band shifts toward a high frequency.
However, Lee in figures 1-4 and 13 discloses an antenna structure that changes the length of slot 120 employing switching circuit 17 and a plurality of switching components 173 (see Fig. 5) to achieve different and a wide range of frequencies (see Para. 65 and 74). Moreover, Hsu teaches the change of length on the side slots by changing the distance between the side frame 111 and the system ground plane 110 according to design requirements. (See Para. 25)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Hsu to form the claimed invention so that the middle portion (system ground plane) can be adjusted at different locations according to design requirements. (See Hsu Para. 25)

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change the length of the slots to change/shift the resonating frequencies in the antenna apparatus as taught by Yarga, in the apparatus according to Lee and Hsu to form the claimed invention because slots in antenna apparatuses may contribute to the frequency response of antennas. Length and width of slots (i.e., the perimeter of slots) may be selected so that slots support desired operating frequencies. (Yarga see 13:51-54)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Hsu as applied to claims 1 -2 above, and further in view of Lin (US Pub. 2019/0348750).

Regarding claim 5, Lee and Hsu do not disclose: the second radiating portion further comprises a third gap; the third gap is spaced from the first gap, the third gap divides the second radiating section into a first radiating section and a second radiating section; an electric current path is defined from the feeding portion, to the first gap, and to the first radiating section; and an electric current path is defined from the first radiating section, to the third gap, and to the second radiating section.
However, in the same field of endeavor, Lin in figures 1-6 teaches an antenna structure, wherein the second radiating portion (portions A3+A4) further comprises a third gap (groove 123); the third gap (123) is spaced from the first gap (gap 122), the third gap (123) divides the second radiating section into a first radiating section (A3) and a second radiating section (A4); an electric current path is defined from the feeding portion (feed source 14), to the first gap (122), and to the first radiating section (A1) (see P1); and an electric current path is defined from the first radiating section (A1), to the third gap (123), and to the second radiating section (A3+A2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Lin in the antenna structure of Lee and Hsu to form the claimed 

Regarding claim 6, Lee and Hsu do not explicitly disclose: when a position of the third gap on the second radiating portion is designed away from the first radiating portion during manufaturing, the second radiation frequency band shifts to a high frequency; and when the position of the third gap on the second radiating portion is designed toward the first radiating portion during manufacturing, the second radiation frequency band shifts to a low frequency.
 However, in the same field of endeavor, Lin in figures 15a-15g teaches an antenna structure, when a position of the third gap (123) on the second radiating portion (A3+A4) is designed away from the first radiating portion (A1) during manufacturing, the second radiation frequency band shifts to a high frequency (see Fig. 15d: 123 moving away from A1 through the use of extending portions 16d, see also radiation efficiency impacted  by the activation of adjustable components in Fig. 13 and 14); and when the position of the third gap (123) on the second radiating portion (A3+A4) is designed toward the first radiating portion during manufacturing (A1, using extending portions 16. See Figs. 15), the second radiation frequency band shifts to a low frequency (See Fig, 8-14).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Lin in the antenna structure of Lee and Hsu to form the claimed invention because it is well known in the art that currents can be directed in many ways through the use of switches and impedances to effectively adjust operating modes.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Hsu and Yarga, as applied to claims 13 above, and further in view of Lin (US Pub. 2019/0348750).

Regarding claim 14, Lee and Hsu do not disclose: the second radiating portion further comprises a third gap; the third gap is spaced from the first gap, the third gap divides the second radiating section into a first radiating section and a second radiating section; an electric current path is defined from the feeding portion, to the first gap, and to the first radiating section; and an electric current path is defined from the first radiating section, to the third gap, and to the second radiating section.
However, in the same field of endeavor, Lin in figures 1-6 teaches a wireless communication wherein the second radiating portion (portions A3+A4) further comprises a third gap (groove 123); the third gap (123) is spaced from the first gap (gap 122), the third gap (123) divides the second radiating section into a first radiating section (A3) and a second radiating section (A4); an electric current path is defined from the feeding portion (feed source 14), to the first gap (122), and to the first radiating section (A1) (see P1); and an electric current path is defined from the first radiating section (A1), to the third gap (123), and to the second radiating section (A3+A2).


Regarding claim 15, Lee and Hsu do not explicitly disclose: when a position of the third gap on the second radiating portion is designed away from the first radiating portion during manufacturing, the second radiation frequency band shifts to a high frequency; and when the position of the third gap on the second radiating portion is designed toward the first radiating portion during manufacturing, the second radiation frequency band shifts to a low frequency.
 However, in the same field of endeavor, Lin in figures 15a-15g teaches a wireless communication when a position of the third gap (123) on the second radiating portion (A3+A4) is designed away from the first radiating portion (A1) during manufacturing, the second radiation frequency band shifts to a high frequency (see Fig. 15d: 123 moving away from A1 through the use of extending portions 16d, see also radiation efficiency impacted  by the activation of adjustable components in Fig. 13 and 14); and when the position of the third gap (123) on the second radiating portion (A3+A4) is designed toward the first radiating portion during manufacturing (A1, using extending portions 16. See Figs. 15), the second radiation frequency band shifts to a low frequency (See Fig, 8-14).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 16, Lee in figures 1-4 discloses an antenna structure wherein the feeding portion (A1) is electrically coupled to the feeding point (F1) through a matching circuit (12). 
Lee does not disclose: “the matching circuit comprises a first inductor, a second inductor, and a capacitor; one end of the first inductor is grounded, and another end of the first inductor is electrically coupled to the feeding portion; one end of the second inductor is electrically coupled to the feeding point, and another end of the second inductor is electrically coupled to the feeding portion; one end of the capacitor is grounded, and another end of the capacitor is electrically coupled to the feeding portion”.
However, Yarga in Column 8, lines 26-42 teaches that matching circuits/networks are known to be formed using tunable components including components such as inductors, resistors, and capacitors used in matching the impedance of antenna(s) to the impedance of transmission lines. The adjustable matching circuitry may include switching circuitry and circuit components such as resistive, capacitive, and/or inductive components coupled in any desired manner between transmission line, ground, antenna feed, and/or peripheral conductive structure to adjust the impedance in any desired manner (see 12:18-32).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 17, Lee does not disclose further comprising a ground portion, wherein: the ground portion is on the third radiating portion; one end of the ground portion is electrically coupled to the third radiating portion, and another of the ground portion is electrically coupled to a ground point through a third inductor; and when an inductance value of the third inductor decreases, the third radiating frequency band shifts from the intermediate frequency to a high frequency.
However, Yarga in figures 4-5 and 7 teaches an antenna structure further comprising a ground portion (terminal 128), wherein: the ground portion is on the radiating portion (108); one end of the ground portion (128) is electrically coupled to the radiating portion (108), and another of the ground portion (128) is electrically coupled to a ground point (terminal 126 on ground plane 52) through an inductor (component 120); and when an inductance value of the inductor (120) decreases, the radiating frequency band shifts from the intermediate frequency to a high frequency. (See 16:11-39)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the inductor that when an inductance value of the inductor decreases, the radiating frequency band shifts from the intermediate frequency to a high frequency, as taught by Yarga, in the antenna structure according to Lee as modified above to form the claimed invention in 

Regarding claim 18, Lee in figures 3-5 discloses a wireless communication device wherein the antenna structure further comprises a switching circuit (switching unit 171), the switching circuit comprises a fourth inductor (switching circuit 17, see Figure 2 and Para. 64) one end of the fourth inductor (17) is electrically coupled to the first radiating portion (A11. See Fig. 2), and another end of the fourth inductor (17) is electrically coupled to the ground point; and when an inductance value of the fourth inductor (17) decreases, the first radiation frequency band shifts from a low frequency to an intermediate frequency. (See Para. 64-65 and 67-70 along with figures 6-8)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845